DAVIDSON, Judge.
This is an appeal from the order of Criminal District Court No. 2 of Dallas County denying relator’s application for bail pending trial upon an indictment for robbery with firearms.
It is now made to appear that since notice of appeal to this court, relator has been, upon his plea of guilty, convicted and sentenced to forty-eight years’ confinement in the penitentiary.
The question of bail pending trial is therefore moot.
The state’s motion to dismiss the appeal is accordingly granted, and the appeal is dismissed.
Opinion approved by the court